ORDER PER CURIAM LaDon Grissom (“Movant”) appeals from the motion court’s denial of his Rule 29.15 post-conviction relief motion following an evidentiary hearing. After a jury trial, Movant was convicted of two counts of murder in the second degree, assault in the first degree, and three counts of armed criminal action. This Court affirmed Mov-ant’s convictions and sentences. State v. Grissom, 423 S.W.3d 330 (Mo. App. E.D. 2014). We have reviewed the briefs of the parties' and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).